NOT PRECEDENTIAL
           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT
                     _____________

                         No. 10-1339
                        _____________

                      LINDA J. PERKINS,

                                      Appellant

                               v.

                 CITY OF ELIZABETH;
    SUSAN J. UCCI, individually and in her official capacity;
    OSCAR OCASIO, individually and in his official capacity;
     CORPORATION A THROUGH Z, Fictitious Entities;
       JOHN DOES 1 THROUGH 10, Fictitious Persons

                       _______________

         On Appeal from the United States District Court
                for the District of New Jersey
                     (D.C. No. 05-cv-3786)
             District Judge: Hon. Jose L. Linares
                       _______________

           Submitted Under Third Circuit LAR 34.1(a)
                      February 10, 2011

Before: JORDAN, GREENAWAY, JR., and GARTH, Circuit Judges.

                    (Filed February 11, 2011)
                        _______________

                  OPINION OF THE COURT
                      _______________
JORDAN, Circuit Judge.

       Linda Perkins appeals from an order of the United States District Court for the

District of New Jersey granting summary judgment for Appellees Ucci, Ocasio, and the

City of Elizabeth. For substantially the reasons set forth by the District Court in its

December 30, 2009 opinion, we will affirm.1

       Perkins, who is African-American, claimed that Appellees, her employer and

supervisors, (1) violated her equal protection rights guaranteed by the Fourteenth

Amendment, in violation of 42 U.S.C. § 1983; (2) deprived her of her right to make and

enforce a contract by refusing to pay her as a Program Monitor, in violation of 42 U.S.C.

§ 1981; (3) intentionally discriminated against her and created a hostile working

environment, in violation of 42 U.S.C. § 2000e; (4) discriminated against her in violation

of the New Jersey Law Against Discrimination (NJLAD) and Civil Service Act

(NJCSA); (5) negligently or intentionally subjected her to emotional distress; and (6)

retaliated against her for filing a complaint. The District Court found that there was no

adequate evidence to support Perkins’s claims and granted summary judgment to the

Appellees.

       We emphasize, as did the District Court, that a court is not obliged to scour the

record to find evidence that will support a party’s claims. E.g., Doeblers’ Pennsylvania

Hybrids, Inc. v. Doebler, 442 F.3d 812, 820 n.8 (3d Cir. 2006). When parties fail to

       1
         Because we write only for the parties, we assume their familiarity with the facts
of this case and do not recount them here. We direct those interested in the facts or in the
District Court’s analysis to the District Court’s thorough opinion, Perkins v. City of
Elizabeth, 2009 WL 5178385 (D.N.J. Dec. 30, 2009).

                                              2
support their claims with adequate citations to the record, they risk having those claims

rejected, as was rightly done here. Perkins’s practical failure to cite record evidence in

support of her claims, or even to articulate them clearly, is particularly hard to understand

since the District Court gave her specific instructions and afforded her more than one

opportunity to do so before it issued its summary judgment opinion. Courts cannot

become advocates for a party by doing for that party what the party ought to have done

for him or herself. In light of the Appellees’ evidence, and with no showing by Perkins

of a genuine issue of material fact, the District Court necessarily ruled against Perkins

under Federal Rule of Civil Procedure 56(c). Likewise, we will affirm the District

Court’s grant of summary judgment.




                                              3